Third District Court of Appeal
                               State of Florida

                       Opinion filed February 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-892
                       Lower Tribunal No. 10-31898
                          ________________


                             Adrian Brown,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Adrian Brown, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and SCALES and LOBREE, JJ.

     PER CURIAM.
      Affirmed. See Lindo v. State, 981 So. 2d 1212 (Fla. 3d DCA 2008)

(noting that “a petition for writ of habeas corpus is not a substitute for a post-

conviction motion under Florida Rule of Criminal Procedure 3.800(a) or

3.850”); Zuluaga v. State, 32 So. 3d 674 (Fla. 1st DCA 2010); (holding

“habeas corpus may not be used as a substitute for an appropriate motion

seeking postconviction relief pursuant to the Florida Rules of Criminal

Procedure”). See also Martinez v. State, 211 So. 3d 989, 992 (Fla. 2017)

(holding that a challenge to “the procedure that led to the imposition of his

minimum mandatory sentence by arguing that he was deprived of his due

process right to notice of the potential punishment he faced . . . is not

cognizable in a rule 3.800(a) motion.”)

      Affirmed.




                                        2